 

FOURTH AMENDMENT TO LICENSE AND SUPPLY AGREEMENT

 

This FOURTH AMENDMENT TO LICENSE AND SUPPLY AGREEMENT (this “Amendment”) is
entered into as of September 26th, 2017, by and between Nephros, Inc., a
Delaware corporation (“Nephros”), and Medica S.p.A. (“Medica”), and sometimes
referred to individually as a “Party” and collectively as the “Parties”.

 

RECITALS

 

A. Nephros and Medica are parties to that certain License and Supply Agreement
entered into as of April 23, 2012, as amended as of April 10, 2013, May 4, 2015
and May 5, 2017 (collectively, the “Agreement”), whereby the Parties agreed to
an exclusive supply arrangement for the Medica Products and Nephros Products.

 

B. The Parties have agreed to make certain amendments to the Agreement relating
to the Term, the right of first refusal, and certain minimum purchase
requirements on certain Medica Products.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual
representations, warranties and covenants contained herein, the Parties agree as
follows:

 

1. Minimum Sales Targets. Section 3.2 of the Agreement is hereby amended to
include the following additional total minimum amounts of purchases by Nephros
from Medica:

 

g. €3,625,000 in calendar year 2023

 

h. €3,825,000 in calendar year 2024

 

i. €4,000,000 in calendar year 2025

 

2. Right of First Refusal. Section 7.1 of the Agreement is hereby amended and
restated in its entirety, as follows:

 

“7.1 Intentionally Omitted.”

 

3. Term and Termination. Section 11.1 of the Agreement is hereby amended and
restated in its entirety, as follows:

 

“11.1 This Agreement shall commence on the Effective Date and shall continue in
effect through December 31, 2025, or until terminated by either Party in
accordance with this Agreement.”

 

4. No Further Amendment. Except as expressly modified hereby, the Agreement
remains in full force and effect. In the event that any provision of this
Amendment, or any provision of the Agreement as amended hereby, is or becomes
legally ineffective, this shall not affect the validity of the remaining
provisions hereof or thereof, and in lieu of the invalid provisions, the Parties
shall agree upon a valid provision that approaches best the commercial purposes
of the intended provision.

 

5. Counterparts; Facsimile Signatures. This Amendment may be executed in
multiple counterparts, all of which, when executed, shall be deemed to be an
original and all of which together shall constitute one and the same document.
Signatures provided by facsimile transmission shall be deemed to be original
signatures.

 

6. Capitalized Terms. Capitalized terms used but not otherwise defined in this
Amendment shall have the meanings ascribed to such terms in the Agreement.

 

[Signature page follows.]

 

1 

 

 

IN WITNESS WHEREOF, each Party has executed this Amendment as of the date first
set forth above.

 

NEPHROS, INC.   MEDICA S.p.A.       By: /s/ Daron Evans   By:

/s/ Luciano Fecondini



  Daron Evans    

Luciano Fecondini



  Chief Executive Officer    

Chief Executive Officer



 

2 

 

